Citation Nr: 0432465	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for a burn scar of the 
right forearm, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel







INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that confirmed the veteran's evaluation for her 
service connected burn scar of the right forearm at a 10% 
evaluation.  


FINDINGS OF FACT

The veteran's first and second degree oval burn scar of the 
right forearm measures 5 x 4 cm, is currently manifested by 
hyperpigmentation and complaints pain and tenderness without 
objective evidence of adherence, ulceration, edema, erythema, 
keloid formation, loss of sensation, or limitation of 
function.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's burn scar of the right forearm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate her claim.  The veteran was provided with a copy 
of the rating decision dated February 2002, a March 2003 
statement of the case, a supplemental statement of the case 
dated February 2004, and a VCAA letter dated March 2001.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on her behalf.  She was also informed 
of what evidence VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate her claim.  All available records identified 
have been obtained and associated with the claims folder.  
The veteran herself has indicated that she has received no 
treatment for this service connected disability since 1995.  
The veteran received several examinations during the course 
of this appeal, and received a decision review officer 
conference in October 2002, and a hearing before the Board in 
October 2004.  

The appellant was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and was not 
specifically informed to furnish copies of any evidence in 
her possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that the appellant has not been prejudiced by 
these defects.  She was provided notice of the division of 
responsibility in obtaining evidence pertinent to her case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Historically, the veteran was granted service connection for 
a burn scar of the right forearm by a February 1994 rating 
decision.  This decision was based on service medical records 
which showed that the veteran received first and second 
degree burns to her right forearm in August 1990, and the 
report of the veteran's seperation examination which showed 
healing first and second degree burns with thermal burns to 
the right forearm. 

In February 2001, the veteran filed a claim for an increased 
rating for her service connected burn scar of the right 
forearm.  The veteran received a VA examination in January 
2002.  At that time, the veteran reported that, since she 
burned her right forearm in 1990, she has had pain and 
numbness in her right arm and hand, especially at night and 
while riding, which has been eased by Tylenol.  She reported 
that she had been forced to avoid more strenuous activities 
with the right upper extremity.  

Examination of the right arm showed no swelling, heat, or 
erythema.  Temperature, color, and vasculature were normal.  
There was moderate diffuse tenderness, but no evidence of 
bony, muscle, or soft tissue damage.  Examination of the 
right wrist showed no swelling, fluid, heat, erythema, 
tenderness, crepitus, or laxity.  There was no Tinel's or 
Phalen's.  Range of motion showed dorsiflexion of 70 degrees, 
palmar flexion of 80 degrees, ulnar deviation of 40 degrees, 
and radial deviation of 20 degrees.  Examination of the right 
hand showed no swelling, heat, erythema, or tenderness.  
Temperature, color, and vasculature were normal.  All digits 
had normal range of motion.  The thumb tip touches all 
fingertips and the transverse palmar fold.  The veteran had 
normal grip and grasp, normal fine and gross manipulation.  
There was no thenar or hypothenar atrophy.  Neurological 
examination was intact with the exception of the veteran's 
claim of decreased pin and touch sensation of the entire 
right forearm and hand in a nondermatomal distribution.  X-
rays of the veteran's right wrist, forearm, and hand taken in 
January 2002 showed no diagnostic bone or joint abnormality. 

The examiner diagnosed the veteran with tendonitis of the 
right wrist.  The examiner noted that there was no evidence 
of weakened movement, excess fatigability, or incoordination.  
There was also no evidence that these, or pain, decreased 
motion during exacerbations.

The veteran received a VA neurological examination in 
November 2002.  At that time, the veteran reported numbness 
and pain which went through all parts of her arm, which she 
attributed to the second-degree burns she sustained in 
service.  The veteran also reported that she had had a number 
of episodes of neck stiffness.  Upon examination, there was 
no memory loss or aphasia.  Speech was clear.  There were no 
bruits.  Sense of smell was intact.  The visual fields were 
full.  The extraocular movements were full.  There was no 
ptosis or nystagmus.  The pupils were 3 mm and reactive.  
Discs were flat and of normal color.  Facial sensation was 
intact.  There was no facial weakness.  Hearing was within 
normal limits.  Palate moved symmetrically.  There was no 
hoarseness.  Sternocleidomastoid and trapezius were strong 
and equal.  Tongue was in the midline without atrophy or 
fasciculation.  There appeared to be a well-healed, non-
tender, discoloration of the skin in the area of the burn.  
There was no weakness, atrophy, or fasciculation noted.  Deep 
tendon reflexes were 2+ and equal.  Toes were downgoing 
bilaterally to plantar stimulation.  Sensation was normal 
throughout.  There were no cerebellar signs.  Romberg was 
negative.  

The examiner indicated that there were no objective 
neurological findings to be found in regards to the area of 
the burn.  The examiner indicated that the veteran's other 
complaints were not related to her burn and appeared to be 
secondary to a cervical radiculopathy.

The veteran received a further VA examination in April 2003.  
At that time, the veteran reported that, since she sustained 
a burn of the right forearm in service, she has had a dark 
patch on her skin that has never gone away, and she also 
complained of numbness of the arm radiating down to most of 
the fingers.  There was no direct pain on contact.  Upon 
examination, over the right flexor forearm, over the ulnar 
aspect, there was a 5 x 4 cm oval, well-defined, 
hyperpigmented patch.  The pigmentation was somewhat 
reticular and slightly grayish in color.  There did not 
appear to be any textural change to the skin.  

There was no diminution of cutaneous light touch sensation 
over this area compared to the corresponding area on the left 
arm.  There was no tenderness or adherence.  There was no 
ulceration, edema, erythema, or keloid formation.  There did 
not appear to be any limitation of motion or function due to 
this lesion.  The examiner diagnosed the veteran with a post-
inflammatory hyperpigmented scar at the site of a steam burn 
of the right forearm.

A hearing was held before the undersigned Veterans Law Judge 
sitting at Washington, D. C., in October 2004.  At that time, 
the veteran reported that she had extensive pain and numbness 
in her right forearm that she attributed to her service 
connected burn scars.  The veteran described in detail the 
trouble she has had with her right arm, both at work, and at 
home.  She indicated that she had not received any treatment 
for her right arm since 1995.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 et seq. (July 31, 
2002) (codified at 38 C.F.R. § 4.118).

It has been held that the law "precludes an effective date 
earlier than the effective date of the liberalizing . . . 
regulation," but the Board must, nonetheless, still 
adjudicate whether a claimant "would receive a more favorable 
outcome, i.e., something more than a denial of benefits, 
under the prior law and regulation."  DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  

Accordingly, the Board has the duty to adjudicate the 
veteran's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Inasmuch as the veteran has been provided with both the old 
and the revised regulations, the Board may proceed in making 
a determination.

Under the old criteria for Diagnostic Code 7801, scars 
resulting from third degree burns are rated 10 percent 
disabling for an area or areas exceeding 6 square inches; 
area or areas exceeding 12 square inches are rated as 20 
percent disabling; area or areas exceeding one half square 
foot are rated 30 percent disabling, and area or areas 
exceeding one square foot are rated as 40 percent disabling.

Under the new criteria for Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

Under the old criteria for Diagnostic Code 7802, scars 
resulting from second-degree burns, and covering an area or 
areas approximating one square foot, are rated as 10 percent 
disabling.

Under the new criteria for Diagnostic Code 7802, pertaining 
to scars, other than the head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.

Under the old criteria for Diagnostic Code 7803, a 10 percent 
rating is assigned for scars, superficial, poorly nourished, 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.

The new criteria for Diagnostic Code 7803 provide that a 10 
percent rating is warranted for scars, superficial, unstable.  
It is noted that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.

The old criteria under Diagnostic Code 7804 assigns a 10 
percent rating for scars, superficial, tender and painful on 
objective demonstration.  It is noted that a 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804.

The new criteria for Diagnostic Code 7804 provide that a 10 
percent rating will be assigned for scars, superficial, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

Both the old and the new criteria for Diagnostic Code 7805, 
scars, other, provide that they will be rated based on 
limitation of function of affected part.

Additional notes pertaining to these regulations indicate 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part, and that a deep scar 
is one associated with underlying soft tissue damage.

The veteran's statements regarding the severity of her 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard, the Board notes that the veteran is currently 
receiving the maximum amount available for her scar under old 
and new Diagnostic Code 7802, old and new Diagnostic Code 
7803, and old and new Diagnostic Code 7804.  The Board 
further notes that no evidence has been presented to indicate 
that the veteran's scar is in an area exceeding 12 square 
inches, such that a higher rating would be warranted under 
old or new Diagnostic Code 7801.  

Further, the Board notes that on the veteran's most recent 
examination, dated April 2003, the veteran's scar was found 
to be not tender, and nonadherent, and there was no 
ulceration, edema, erythema, or keloid formation, such that 
even a compensable evaluation would be warranted under the 
new or old Diagnostic Codes

Diagnostic Code 7805 does provide that scars may be rated on 
limitation of function of the affected part, however, the 
Board notes that, upon VA examination in April 2003, the 
examiner found no significant limitation of function due to 
the veteran's scar.  In addition, VA neurological examination 
in November 2002 specifically found that that there were no 
objective neurological findings to be found in regards to the 
area of the burn, and that the veteran's other complaints 
were not related to her burn and appeared to be secondary to 
a cervical radiculopathy.  

Thus it appears that, while the veteran does have some right 
arm symptoms, these symptoms are not related to the veteran's 
service connected scar, which is currently being evaluated at 
the maximum compensable level under the relevant Diagnostic 
Codes, or to service in any way.

Accordingly, the Board finds that the criteria for a rating 
in excess of 10 percent for a burn scar of the right forearm 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an increased evaluation for a burn scar of the 
right forearm, currently evaluated as 10 percent disabling, 
is denied.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



